UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1566


ROSA GLORIA BENAVIDES-CASTRO,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 15, 2016              Decided:   January 4, 2017


Before MOTZ, SHEDD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Timothy R. Woods, LAW OFFICE OF TIMOTHY R. WOODS, LLC, Baltimore,
Maryland, for Petitioner.    Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Melissa Neiman-Kelting, Senior
Litigation Counsel, Anna Juarez, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Rosa Gloria Benavides-Castro, a native and citizen of El

Salvador,    petitions   for   review    of    an   order    of    the   Board    of

Immigration    Appeals   (Board)    dismissing         her   appeal      from    the

immigration judge’s denial of her requests for asylum, withholding

of removal, and protection under the Convention Against Torture.

We have thoroughly reviewed the record, including the transcript

of Benavides-Castro’s merits hearing and all supporting evidence.

We conclude that the record evidence does not compel a ruling

contrary to any of the administrative factual findings, see 8

U.S.C.   §   1252(b)(4)(B)     (2012),   and    that    substantial       evidence

supports the Board’s decision, see INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992).

     Accordingly, we deny the petition for review for the reasons

stated by the Board.         In re Benavides-Castro (B.I.A. Apr. 21,

2016).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                  PETITION DENIED




                                     2